 



Exhibit 10.4
AMENDMENT TO CORE DISTRIBUTION AGREEMENT
THIS AMENDMENT TO CORE DISTRIBUTION AGREEMENT (“Amendment”) is entered into as
of December 22, 2005 (the “Effective Date”), by and between Connetics
Corporation (“Connetics”) and McKesson Corporation (“McKesson”). Connetics and
McKesson entered into a Core Distribution Agreement dated December 23, 2004
(“Agreement”). Capitalized terms not defined herein shall have the meaning
ascribed to such terms in the Agreement. The Parties desire to amend the
Agreement in the manner set forth in this Amendment.
AGREEMENT

1.   (a)     The following definition in Article 1 of the Agreement is hereby
deleted and replaced in its entirety as follows:

Commitment Period.     “Commitment Period” means January 1, 2006 through and
including December 31, 2006, unless this Agreement is terminated earlier under
the provisions of Article 4.
(b)     The following definition is hereby added to Article 1 of the Agreement:
SRC Program.     “SRC Program” means McKesson’s Strategic Redistribution Center,
combining a centralized, single-shipping point for all Products and improved
inventory management and shipping services.

2.   The following bullet-point is hereby added to Section 2.1 of the Agreement:

• All other SRC Program administrative services.

3.   Subsection (c) is hereby added to Section 2.2 of the Agreement as follows:

(c) All other SRC Program distribution services.

4.   The first sentence of Section 2.3.1 of the Agreement is hereby deleted and
replaced in its entirety with the following:

2.3.1 Inventory Levels. During the term of this Agreement, McKesson will use its
best efforts to maintain an inventory level of [**] for each SKU of each
Product.

5.   Section 2.3.3 of the Agreement is hereby deleted and replaced in its
entirety with the following:

2.3.3 Monthly Purchase. McKesson and Connetics will jointly use best efforts to
adjust inventory levels maintained by McKesson to accurately reflect market
conditions. McKesson shall purchase Product from Connetics monthly and each
purchase shall be based upon the inventory
** Portions of this exhibit have been omitted and filed separately with the SEC.
Confidential treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



level set forth in Section 2.3.1 and shall be consistent with market conditions.
[**]

6.   The bullet-points in Section 2.5.1 are hereby deleted in their entirety,
and a new sentence is hereby added following the bullet-points, as follows:

  •   On hand inventory level by distribution center and any other location
and/or facility where Products are stored and/or warehoused through the SRC
Program (including the facility in Aurora, Colorado and brokerage locations);
and     •   On order inventory level by distribution center and any other
location and/or facility where Products are stored and/or warehoused through the
SRC Program (including the facility in Aurora, Colorado and brokerage
locations); and     •   Sales out by distribution center and any other location
and/or facility where Products are stored and/or warehoused through the SRC
Program (including the facility in Aurora, Colorado and brokerage locations).

7.   Article 3 of the Agreement is hereby deleted and replaced in its entirety
with the following:

3.1     Service Fee.
     (a)     In recognition of McKesson’s performance of the Services, Connetics
will provide McKesson with a fee equal to [**] of McKesson’s gross purchases of
Connetics Products during each calendar quarter of the Commitment Period (the
“Service Fee”). In addition to the Service Fee, subject to the provisions of
this Section, McKesson shall be entitled to retain the full benefit of any other
programs or price concessions that Connetics offers, including but not limited
to price increases, non-launch discounts, and any other deals and/or incentives
that Connetics offers on Products.
     (b)     McKesson will invoice Connetics within 25 days after the close of
each calendar quarter during the Commitment Period. Connetics shall pay each
invoice no later than 30 days after it receives the invoice.
     (c)     It is the intention of the Parties that, over the Commitment
Period, McKesson shall receive a benefit from this Agreement equal to [**] of
its total gross Product purchases during the Commitment Period, and that that
benefit be derived from a
** Portions of this exhibit have been omitted and filed separately with the SEC.
Confidential treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



combination of the Service Fee and the other commercial activities described in
subsection 3.1(a), not including Connetics’ standard [**] prompt pay discount.
[**]
3.2 SRC Program. McKesson shall provide Connetics with all available SRC Program
services and entitlements during the Commitment Period.

8.   The first sentence of Article 4 of the Agreement is hereby deleted and
replaced in its entirety with the following:

This Agreement shall remain in full force from the Effective Date through
December 31, 2006; provided, however, this Agreement shall automatically renew
for additional periods of one (1) year unless either Party provides written
notice to the other Party of its intent to terminate the Agreement at least
thirty (30) days prior to the termination of the initial term or any one
(1) year extension thereof.

9.   Section 5.2.1 of the Agreement is hereby deleted and replaced in its
entirety with the following:

5.2.1 Protection of Confidential Information. During the Term of this Agreement,
each Party, its respective agents, employees and representatives (collectively,
the “receiving party”) may receive or have access to confidential materials and
information of the other Party (the “disclosing party”). All such materials and
information (including, but not limited to the terms of this Agreement, Product
information and demand, the inventory level set forth in Section 2.3.1, the
purchase plan set forth in Section 2.3.3, Inventory Reports, Sales Reports,
operations, methods, strategies, formulas, price lists, discount programs,
incentives, rebates, records of unit movement for Products, shipping and
warehousing, and confidential proprietary information from third parties), are
collectively referred to as “Confidential Information” and constitute the
property of the disclosing party. During the Term of this Agreement and for a
period of one (1) year thereafter the receiving party shall not use or disclose
to third persons (“Third Persons”) any such Confidential Information without the
** Portions of this exhibit have been omitted and filed separately with the SEC.
Confidential treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



disclosing party’s prior written consent, excepting (a) disclosures made on a
confidential basis to and use by the directors, officers, employees, and agents
of the receiving party who have a reasonable need to know such information in
connection with the receiving party’s performance of this Agreement and who are
bound to the receiving party by the same obligations of confidentiality that
receiving party is bound under this Agreement; receiving party shall be
responsible for compliance by such directors, officers, employees, and agents
with the terms of this Agreement, (b) disclosures that are required by law, as
reasonably determined by the receiving party or its legal counsel, or are made
on a confidential basis to the receiving party’s attorneys, accountants, and
other professional advisors in connection with matters relating to this
Agreement, and (c) routine disclosures in the normal course of business,
including to IMS/DDD or similar organizations. The Parties intend “Third
Persons” to be defined and construed in the broadest possible fashion and to
specifically include, but not be limited to, all analysts or other persons in
the financial community.

10.   Exhibit A of the Agreement is hereby deleted in its entirety and replaced
with a revised Exhibit A-1 in the form attached to this Amendment.

11.   The remaining provisions of the Agreement shall continue in full force and
effect as though fully set forth in this Amendment. Any conflict between the
provisions of this Amendment and the Agreement shall be resolved in favor of
this Amendment.

[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



The Parties have duly executed this Amendment as of the day first written above.

                  MCKESSON CORPORATION       CONNETICS CORPORATION
 
               
By:
  /s/ Martha Torres-Morgan       By:   /s/ John L. Higgins
 
               
 
               
Name:
  Martha Torres-Morgan       Name:   John L. Higgins
 
               
 
               
Title:
  Director Brand RX       Title:   Chief Financial Officer
 
               
 
  Product Management            
 
               

 



--------------------------------------------------------------------------------



 



Exhibit A-1

                      Product   NDC   Size    
 
               
 
  Evoclin
Evoclin
Luxiq
Luxiq
Luxiq
Olux
Olux
Soriatane
Soriatane   63032-0061-50
63032-0061-00
63032-0021-50
63032-0021-00
63032-0021-01
63032-0031-50
63032-0031-00
63032-0090-25
63032-0091-25   50GM
100GM
50GM
100GM
150GM
50GM
100GM
10MG
25MG    

 